Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

EXAMINER’S AMENDMENT
An examiner’s amendment1 to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Listing of paragraphs in the specification as filed:

Paragraph 00133: 

 BWCR      =                                    Ir +SP + CP                                           _
                         Ir + SP + CP + (P – Int) – (RH + R[[c]]e + IF)
	






Examiner's Statement of Reasons for Allowance

Independent claims 1 and 13 and associated dependent claims are allowable.  Independent claim 1 is a method, and claim 13 is a device, of assessing water shortage risk and determines by a water shortage indicator a risk of shortage of an area over time according to the volume of blue water to the volume of retention water.  Claims must be given broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art. “Rather, the "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.” (MPEP §2111).  The filed specification defines blue water in paragraph 00126 as: “blue water = the volume of irrigation water Ir + the volume of channel leakage SP + the volume of capillary water CP.  The filed specification 00131 defines retention water as:  retention water = the volume of irrigation water Ir + the volume of channel leakage SP + the volume of capillary water CP + (precipitation p - vegetation interception Int) - (the volume of surface runoff water RH + the volume of groundwater supplied Re + the volume of subsurface flow IF. The water shortage risk indicator is a ratio of these two defined terms and the ratio of blue water to the volume of retention water is denoted as BWCR as stated in specification paragraph 00133. And the formula is: 

BWCR      =                                    Ir +SP + CP                    _                       
                         Ir + SP + CP + (P – Int) – (RH + Re+ IF)


No prior art could be found with a method or device of assessing a water shortage risk by a ratio or blue water to retention water where the blue water and retention water is defined by the formula above. The closest prior art is as follows:
Bais (US PG Pub. No. 20210145008) teaches a method and device that mitigates drought and teaches green water and blue water in paragraph 0004. Bais also teaches increasing the soil water retention and details a process of increasing soil water retention in order to avoid overexploitation of blue water resources.  However, Bais does not teach a device or method of a water shortage risk indicator that uses a formula to define a ratio as stated above.  
Another reference of Mewes (US PG Pub. No. 20190230875) teaches in paragraph 0068 analyzing an amount of water applied to a soil system through irrigation (blue water as defined in the instant application), and an amount of water retained in the root zone of a plant.  However, this reference does not included the exact definition as defined by a ratio of the two main terms as stated above.  Mewes also does not teach determining a shortage risk by ratio of the defined blue and retention water.  
	Starr (PG Pub. No. 20160309646) teaches a watering requirement for irrigation by using a formula for the amount of precipitation and the water stored in the soil.  (Par. 0085) However, Starr does not teach calculation of a water shortage risk by a ratio of the blue water to water stored in the soil.  
	No other prior art could be found that teaches the method or device to determine a water shortage risk by a ratio of blue water to retention water as defined by the formula shown above.  It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note – This is not an amendment per se, but rather a correction to a translational error from the original disclosure. The incorrectly translated “Rc” in paragraph 00133 in the denominator should read “Re” which is consistent with specification paragraphs 0086, 00127, and 00131.  Pre-grant publication paragraph 0118 contains a formula that incorrectly lists the groundwater supplied Re as “Rc”.